Exhibit 16.1 August 1, 2012 U.S. Securities & Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 Re: Wonhe High-Tech International, Inc. Commission file no:333-150835 We have read Item 4.01 of Form 8-K for Wonhe High-Tech International, Inc. (formerly Baby Fox International, Inc.) to be filed with the Commission, and we agree with the statements concerning our firm contained therein. We have no basis to agree or disagree with any other matters reported therein. Sincerely, /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas
